Case 1:21-cr-00205-DLF Document 16 Filed 03/10/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.

MARISSA A. SUAREZ, and
PATRICIA TODISCO,

Defendants.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-123-01, 02

VIOLATIONS:

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(C)

(Entering and Remaining in Certain
Rooms in the Capitol Building)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, MARISSA

A. SUAREZ and PATRICIA TODISCO, attempted to, and did, corruptly obstruct, influence,

and impede an official proceeding, that is, a proceeding before Congress, by entering and
Case 1:21-cr-00205-DLF Document 16 Filed 03/10/21 Page 2 of 4

remaining in the United States Capitol without authority and engaging in disorderly and disruptive

conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia, MARISSA A. SUAREZ
and PATRICIA TODISCO, did unlawfully and knowingly enter and remain in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, MARISSA A. SUAREZ
and PATRICIA TODISCO, did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))
Case 1:21-cr-00205-DLF Document 16 Filed 03/10/21 Page 3 of 4

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, PATRICIA TODISCO,
willfully and knowingly, and with the intent to disrupt the orderly conduct of official business,
entered and remained in a room in any of the Capitol Buildings set aside and designated for the
use of either House of Congress and a Member, committee, officer, and employee of Congress,
and either House of Congress, and the Library of Congress, without authorization to do so.

(Entering and Remaining in Certain Rooms in the Capitol Building, in violation of
Title 40, United States Code, Section 5104(e)(2)(C))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, MARISSA A. SUAREZ
and PATRICIA TODISCO, willfully and knowingly engaged in disorderly and disruptive
conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly
conduct of a session of Congress and either House of Congress, and the orderly conduct in that
building of a hearing before or any deliberation of, a committee of Congress or either House of
Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00205-DLF Document 16 Filed 03/10/21 Page 4 of 4

COUNT SIX
_ On or about January 6, 2021, within the District of Columbia, MARISSA A. SUAREZ
and PATRICIA TODISCO, willfully and knowingly paraded, demonstrated, and picketed in any
United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Attorney(of the United States in
and for the District of Columbia.
